Interim Decision #1273

Mamma or lititnnrso
. In DEPORTATION Proceedings
A-11499121
Decided by Board October Ed, 196$ and February 11, 1963
Where conspiracy indictment does not contain an allegation that the alien
procured a visa by fraud his conviction under the indictment will not under
the doctrine of collateral estoppel establish his deportability under section
212(a) (19) of the Immigration and Nationality Act.
CHARGES :
Order: Act of 1952—Section 241(c) [8 U.B.C. 1251(0)17–Failed or refused
to fulfill marital agreement nialle to piocure entry
as immigrant.
Lodged: Act of 1952—Section 241(a) (1) [8 U.S.C. 1251(a) (1)3—Excludable
at entry under 8 U.S.C. 1182(a) (19)—Visa procured by fraud or misrepresentation.
Act of 1952—Section 241(a) (1) [8 U S.O. 1251(a) (1)3—Excludable
at entry under 8 U.S.O. 1182(a) (20)—Immigrant
visa not valid.
BEFORE

THE BOARD

This case is before us on appeal from a decision of a special inquiry
'officer directing the respondent's deportation.
The respondent is a 30-year-old married male, native and citizen
of Portugal, who last entered the United States on June 27, 1958 at
which time he was admitted as a nonquota, immigrant on the basis
of his marriage on April 14, 1958 to Mary McCabe, a United States
citizen. He was previously in the United States from September 1956
to May 1958. The Service takes the position that the respondent's marriage was not a bona fide one and that its only purpose was to secure
n.onquota status for him. On January .10, 1962 he was

convicted e

conspiracy to violate 8 U.S.C. 1325. The Government abandoned
. the charge stated in the order to show cause and the second lodged
charge and relied solely on the first lodged charge (p. 11) . The special

inquiry officer concluded that this charge was sustained. The only
214

Interim Decision #1273
issue to be determined is whether the respondent is deportable on the
charge mentioned.
The examining officer stated (p. 17) that the Government would rely
on the doctrine of collateral estoppel, and the special inquiry officer
based his decision on that theory, citing Matter of C , 8 I. & N. Dec.
577 (1960), and Matter of T—, Int. Dee. No. 1115 (1960). There the
courts had made specific findings of fact which precluded relitigation
of the same facts in the deportation proceedings. The record before
us does not show that the court made findings of fact in the criminal
proceeding, and the special inquiry officer has not referred to any
specific findings as having been made in that proceeding. Accordingly, the two cases upon which the special inquiry officer relied are not
—

analogous.
The two cases mentioned above were cited by the examining officer
as well as the unreported case of Sifuentes v. Rogers (S.D. Cal., 1960) ;

United States v. Rangel-Perez, 179 F. Supp. 619 (S.D. Cal., 1959) ;
and Matter of Z—, 5 1. & N. Dec. 708 (1954). We do not believe that
the Sifuentes case has any applicability. In the Rangel-Perez case,
the question in the second criminal proceeding was whether the doctrine of collateral estoppel could be invoiced against the defendant
as to the issue of alienage because of an earlier conviction, and the
court specifically said (p. 626) that it was beyond dispute that a finding

of fact that the defendant was then an alien had been made in the first
criminal proceeding and that this finding had been necessary to a
judgment of guilt. We have already indicated. that the record in
the respondent's case does not show what findings of fact were made in
the criminal proceeding. With respect to Matter of Z—, supra, that
case is distinguishable because the alien had been convicted under 18
U.S.C. 1546 which relates inter Oa to receiving an immigrant visa
knowing that it was procured by means of any false claim or statement,
whereas the respondent was convicted of conspiracy to violate an
entirely different statutory provision.
There is included in Exhibit 3 the court's judgment of January 19,
1962 showing that the respondent was convicted "of the offense of conspiracy (making false statement to Immigration and Naturalization
Service)". Count one of the indictment also shows that the respondent was not convicted of violating 8 U.S.C. 1325 but that he and Mary
McCabe Marinho were charged with conspiracy under 18 U.S.C. 371
to violate 8 U.S.C. 1325. There are statements in count one that it
was part of the plan and purpose of the conspiracy that the two

defendants would do certain acts but it was not stated that the acts
were actually done except insofar as concerns the overt acts which were
set out. One of these is that the respondent entered the United States
215

Interim Decision #1273
on June 27, 1958. However, the indictment does not specifically
charge that he procured an immigrant visa.
8 U.S.C. 1325, which the defendants conspired to violate, applies
to obtaining entry to the United States by a willfully false or misleading representation or the willful concealment of a material fact, but it
does not relate to procurement of a visa. Exhibit 2 shows that the deportation charge on which the Service relies is based on that part of
8 U.S.C. 1182(a) (19) which refers to an alien who has procured a visa
by fraud or by willfully misrepresenting a material fact. Under the
circumstances, we conclude that the doctrine of collateral estoppel is
not applicable to the respondent's case and that his conviction standing
alone is insufficient to meet the requirement of 8 U.S.C. 1252(b) (4)
that a decision of deportability must be based upon

reasonable,

substantial and probative evidence.
Under 8 CFR 242.18(a), a formal enumeration of findings is
not required but it is provided that the decision of the special inquiry
officer shall include findings as to deportability. Such findings were
not made in the respondent's case, and it is impossible to determine
from this record whether the special inquiry officer found that the
respondent procured his visa by both fraud and misrepresentation, by

fraud only, or by misrepresentation only. If the latter, there should
be set forth the specific statement in the visa application which constituted a misrepresentation. The immigrant visa was not made
part of the record.
In his notice of appeal, counsel contended that the marriage between
the respondent and Mary McCabe was consummated and that it is
an existing legal and valid marriage. In his statement of November
5, 1959 (Ex. 5, pp. 14, 22-23), the respondent stated that he had had
sexual relations with his wife. On April 3, 1962 (Ex. 4, p. 5), he
stated that he "never lived with her as a wife". At the hearing on
June 27, 1962 (p. 26), the respondent answered affirmatively when
asked whether he ever had sexual intercourse with this woman after
their marriage. No further questions were asked as to when this
occurred or whether it occurred on more than one occasion. This may
or may not have a bearing on the question of whether the visa was
procured by fraud or misrepresentation, but we believe this matter
should be developed.
8 CFR 3.1(d) (2) provides that the Board may return a case to
the Service for further action without entering a final decision on the
merits. In view of what we have said above, we consider it appropriate to reopen the hearing and remand the case to the Service for further
development of the record.
ORDER: It is ordered that the outstanding order of deportation
be withdrawn; that the hearing be reopened for further action in
216

Interim Decision #1278
accordance with the foregoing; and that the case be remanded to the
Service pursuant to 8 CFR 3.1(d) (2) .
BEFORE THE BOARD

On October 22, 1962 we directed that the hearing be reopened and
that the case be remanded to the Service. The case is now before us

pursuant to a motion of the Service requesting reconsideration.
The respondent is a 30-year-old married male, native and citizen of
Portugal, who last entered the United States on June 27, 1958 at which
time he was admitted as a. nonquota immigrant on the basis of his
marriage on April 14, 1958 to Mary McCabe, a United States citizen.
He was previously in the United States from September 1956 to May
1958. The special inquiry officer held that the first lodged charge
was sustained on the basis of the respondent's conviction on January

19, 1962 and under the doctrine of collateral estoppel by judgment.
The Service asserted (motion, p. 2) that the respondent was convicted of a violation of 8 U.S.C. 1325. However, it is apparent from

the court's judgment of January 19, 1962 (part of Ex. 3) that he was
actually convicted of conspiracy under count one of the indictment.
Count one shows that the respondent and Mary McCabe Marinho were
charged with conspiracy under 18 U.S.C. 371 to violate 8 U.S.C; 1325.
In Pinkerton v. United States, 328 U.S. 640, 643 (1946), it was said
"It has been long and consistently recognized by the Court that the
commission of the substantive offense and a conspiracy to commit it
are separate and distinct offenses." Under the circumstances, we
do not believe it can be said that the respondent was convicted of violating 8 U.S.C. 1325. In addition, although fraudulent procurement

of a visa appears to be within the purview of 18 U.S.C. 1546, it is
clear that 8 U.S.C. 1325 does not relate to procurement of a visa.
At the hearing (pp. 11-12), the examining officer stated that the
Government wished to abandon charges #1 (stated in the order to show
cause) and #3, and would rely solely on charge #2 (the first lodged
charge). The special inquiry officer sustained, the latter charge and
did not discuss the other two charges in his decision. In our previous
order, we mentioned this but we observe that the Service now asserts
(motion, pp. 6 and 7) that all the charges are sustained. With the
exception of this general statement, however, the motion contains no

specific argument that charges #1 and #3 have been established. Since
these two charges were not even considered by the special inquiry

officer, we deem it appropriate to limit our discussion to the first lodged
charge. If the Service desires to reinstate the two charges which it
abandoned, such R. request may be made to the special inquiry officer
during the reopened hearing.
217

Interim Decision #1273
In our previous decision, we stated that the special inquiry officer
failed to make findings as to deportability; that it was impossible to
determine from this record whether the special inquiry officer found

that the respondent procured his visa by both fraud and misrepresentation, by fraud only, or by misrepresentation only; and that, if it
was the latter, there should be set forth the specific statement in the
visa application which constituted a misrepresentation. We indicated
that the visa, showing the misrepresentation, should have been included in the record. The Service stated that it did not object to a
remand of the case to the special inquiry officer for appropriate findings of fact and conclusions of law but suggested that the Board hold
that the charges are sustained and make its own findings. While this
Board has authority- to make findingo of fact and oonelusions of law,

we do not consider that it would be proper to do so in this case since
8 CFR 242.18(a) contemplates that this shall be clone by the special
inquiry officer in the first instance, and Bridges v. lirimon, 326 U.S.
135, 153 (1945), indicates the necessity for officers of the Service to
comply with its regulations.
After stating in its motion that it did not object to a. remand of
the case for the limited purpose stated above, the Service said that it
was opposed to any full scale reopening of the hearing for exploration
of issues which it asserts are foreclosed by the pleadings and under
the doctrine of collateral estoppel. The Service does not claim that
the pleadings alone would be sufficient, and that appears to have been
the view also of the special inquiry officer who relied on the doctrine
of collateral estoppel. We shall indicate later herein why the doctrine
of collateral estoppel cannot be utilized in this case and why there is
a doubt as to whether the respondent admitted the ninth factual allegation. Accordingly, we shall permit the Service and the respondent to
present any pertinent evidence at the reopened hearing. We believe
there should be a clarification at that time concerning exactly what
the respondent admits and denies and with respect to his conflicting
testimony on November 5, 1959, April 3, 1962 and June 27, 1962 as to
-whether he did or did not have sexual intercourse with his wife. The
Service asserts that the alien's statements (Ex. 4) sustain the charges.
The special inquiry officer did not discuss nor even mention Exhibit

4 in his decision but this can be done when he reconsiders the case.
The factual allegations particularly important in the respondent's
case are allegations seven and nine which are part of the two charges
lodged on May 22, 1962. At that time, the special inquiry officer
stated (p. 7) that, since the respondent denied deportability on these
charges and the factual allegations, he would not be asked to plead
to the truth or falsity of the allegations. At the reopened hearing,
counsel stated that he denied deportability on the first lodged charge
218

Interim Decision #1273
and was then asked to examine factual allegations seven through.
twelve and state which he was prepared to admit or deny. He stated
(p. 13) that allegations seven and twelve were denied and the other

allegations were admitted. There is some inconsistency in the denial
of allegation seven concerning the asserted agreement for a fraudulent
marriage, and the admission of allegation nine relating to the application for an immigrant visa which also contains an allegation that the
marriage was fraudulent.
After counsel had indicated which factual allegations were admitted
and denied, the special inquiry officer thereafter explained factual
allegations seven to twelve to the respondent, and we observe that
the respondent had difficulty understanding the explanation of the
ninth factual allegation but finally said (p. 10) "I understand that,

but—" at which point the special inquiry officer interrupted and said
that he had not asked the respondent to deny it.
Subsection (d) of 8 CFR 242.16 relates to the lodging of additional
charges and provides that the special inquiry officer shall read the
additional factual allegations and charges to the respondent and
explain them to him in nontechnical language. Thereafter, the provisions of subsection (b) of that regulation apply, and this provides
that the respondent shall plead to the charges by stating whether he
admits or denies the factual allegations and his deportability. As we
have indicated above, the charges were not explained to the respondent
until after his counsel had been requested to state what factual allegations were admitted or denied. Allegation nine, containing 12 typewritten lines, is long and involved and some of the assertions are not
controverted by the respondent. Inasmuch as the regulations were
not strictly complied with and in view of the thwarting of the respondent's attempt to explain his position concerning factual allegation nine, we are not satisfied that there was a valid admission of the
truth of all assertions contained in this factual allegation.
In our previous decision, we pointed out certain deficiencies in the
record and we concluded that, pursuant to 8 CFR 3.1(d) (2), the case
should be returned to the Service for further action without the entry
of a. final decision by this Board on the merits. Under the circumstances, we shall not at this time determine whether the first lodged
charge might be sustained on some basis other than that of collateral
estoppel, as for example, the pleadings, admissions of the respondent in this proceeding or in the criminal proceeding, or inferences to be
drawn from the respondent's conviction. We shall, however, dispose
of the contention of the Service relating to collateral estoppel.
In connection with this contention, the only cases cited by the Service were: Yates v. United States, 354 U.S. 298 (1957) ; Lutwak v.
United States, 344 U.S. 604 (1953) ; United States v. Award°, 113 F.

219

Interim Decision *1273
Supp. 788 (D.N.J., 1953), aff'd 208 F. 2d 632, cert. den. 347 U.S. 952;
Matter of B—, Int. Dec. No. 1221 (1962) ; and Matter of C—, 8 I. & N.
Dee. 577 (1960). Yates, as we shall later indicate, is actually adverse
to the postion of the Service.
Lutwak did not involve collateral estoppel. The quotation from
that decision (motion, p. 7) related to the contention of those petitioners that their marriages were valid. The court declined to pass on
the validity of the marriages, stating that this was not material. On
page 5 of the motion, the Service quoted from a sentence in. the Lutwak
decision which reads, in part, as follows : "There is an abundance of
evidence in this record of a conspiracy to contract spurious, phony
marriages * "." We shall not at this time consider the validity
of the respondent's marriage, but the fact that there was an abundance
of evidence that the Lutwak marriages were spurious is of no assistance
in determining whether there is such evidence in the respondent's case.
The language which the Service quoted from the Amax& decision
simply means that, after Accardo had been convicted of conspiring to
operate an unregistered still, he could not deny his guilt of the
conspiracy in the subsequent denaturalization suit. This respondent
makes no claim that he was innocent of the offense for which he was
convicted, and the Aceardo decision is of no value in sustaining the
argument of the Service.
Matter of 8— did not involve collateral estoppel. There, we held
that the alien was excludable because he had been convicted of a crime
involving moral turpitude—conspiracy to commit, among other
offenses, the crimes of forgery and uttering a forged instrument. He
contended that he had actually pleaded guilty only to that portion of
the conspiracy count relating to gambling. His exclusion was directly
predicated on the conviction, whereas this respondent is not charged
with being deportable by reason of the conviction itself. S— was
attempting to controvert the conviction record; this respondent has
made no effort to attack the conviction nor does he claim that he intended to plead guilty to only part of the conspiracy count. For the
reasons mentioned, Matter of B— is not analogous to the respondent's
case.
The remaining case cited by the Service is Matter of C—, supra.
There, we held that the court's finding in a denaturalization suit that
the naturalized person had been a member of the Communist Party
was conclusive, under the doctrine of collateral estoppel, in a subsequent deportation proceeding against that person based on his Communist Party membership. In the similar case of Matter of 71—, Int.
Dec. No. 1115 (1060), we reached the same conclusion. In those two
cases, the records in the denaturalization suits established that the

220

Interim Decision 4fr1273
courts had made the findings concerning Communist Party membership. As we pointed out in our previous order, the record relating
to the respondent's conviction does not show what specific findings of
fact may have been made in that proceeding, and the special inquiry
officer's decision does not clarify that matter. We do not mean that
there must have been formal findings of fact in the first action providing that it can be determined definitely what facts or issues were
actually decided by the court.
Our decisions in Matter of 0— and Matter of T—, supra, were predicated on the principles stated in Cromwell v. Cownty of Sac, 94 U.S.
351 (1876) and Southern Pacific Railroad Co. v. United States, 168
U.S. 1 (1897). In the former, at page 353, it was said: "* * * where
the second action between the same parties is upon a different claim or
demand, the judgment in the prior action operates as an estoppel only
as to those matters in issue or points controverted, upon the determi-

nation of which the finding or verdict was rendered." Under the doctrine of collateral estoppel, the point or question to be determined in
the second action must be the same as that litigated in the original
action and it must have been a fact which was essential to the first
decision.

Tait v. -Western Maryland Railiway Co., 289 U.S. 620, 623

(1933). If there is any uncertainty as to the precise question determined in the first suit and the uncertainty is not removed by extrinsic
evidence, no estoppel is created. De Sollar v. Hanscome, 158 U.S. 216,
221 (1895) ; .11'084 v. Place, 94 U.S. 606, 608, 610 (1877).
There appears to be no dispute between the parties concerning the
fact that the respondent last entered the United States on June 27,
1958 and that he was then admitted as a nonquota, immigrant on pres-

entation of an immigrant visa which had been issued on the basis
of his marriage to Mary McCabe. As a matter of fact, the third and
fourth factual allegations are to that effect and these were admitted
by the respondent. However, the crucial question is whether he procured his immigrant visa by fraud or misrepresentation.
Although there are allegations in count one of the indictment that
it was part of the plan and purpose of the conspiracy that the respondent, Mary McCabe Marinho and two other persons would do certain
acts, including allegations that the respondent would execute an application for immigrant visa and that the State Department would
issue a nonquota visa to the respondent, the indictment does not specifically state whether these acts were or were not performed except
insofar as concerns the five overt acts which were set out. None of
the overt acts relates to the respondent's procurement of his immigrant

visa, and there is no specific allegation in. the indictment that the respondent procured his immigrant visa by fraud or misrepresentation
or even that he procured a visa. Hence, if we accepted every allega221

Interim Decision

#1273

tion of the indictment as having been proved, that would still not establish that an issue actually litigated and determined in the criminal
case was whether the respondent procured his immigrant visa by fraud
or misrepresentation, nor that this issue was essential to the judgment
in that proceeding. In view of the foregoing, those elements which
are prerequisites to the application of the doctrine of collateral estoppel do not exist in the respondent's case.
The ultimate fact which must be determined in this deportation proceeding is whether the respondent procured his immigrant visa by
fraud or misrepresentation In Yates v. United States, supra, which
was cited by the Service, the following statement was made at page
338: "The normal rule is that a prior judgment need be given no conclusive effect at all unless it establishes one of the ultimate facts in
issue in the subsequent proceeding. So far as merely evidentiary or
`mediate' facts are concerned, the doctrine of collateral estoppel is
.inoperative." We believe this statement of the Supreme Court makes
it abundantly clear that the doctrine of collateral estoppel is inapplicable in this respondent's deportation case. For the reasons indicated above, the motion of the Service will be denied.
ORDER: It is ordered that the motion of the Service for reconsideration, except as reconsidered herein, be and the same is hereby denied.

222

